

115 S2099 RS: Federal Land Management Act of 2017
U.S. Senate
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 262115th CONGRESS1st SessionS. 2099IN THE SENATE OF THE UNITED STATESNovember 8, 2017Mr. Roberts (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryNovember 16, 2017Reported by Mr. Roberts, without amendmentA BILLTo provide for the management by the Secretary of Agriculture of certain Federal land, and for
			 other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Federal Land Management Act of 2017.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition of Secretary.Sec. 3. Release of reversionary interest of United States in and to certain land in Old Town, Maine.Sec. 4. Chattahoochee-Oconee National Forest land adjustment.Sec. 5. Tennessee wilderness.Sec. 6. Additions to Rough Mountain and Rich Hole Wildernesses.Sec. 7. Kisatchie National Forest land conveyance.Sec. 8. Purchase of Natural Resources Conservation Service property, Riverside County, California. 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture.
		3.Release of reversionary interest of United States in and to certain land in Old Town, Maine
 (a)In generalNotwithstanding section 32(c) of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1011(c)), if the City of Old Town, Maine, makes a written request to the Secretary, the Secretary shall release, convey, and quitclaim, without monetary consideration, all rights, title, and interest of the United States in and to the land described in subsection (b).
 (b)Land describedThe land referred to in subsection (a) is the land— (1)conveyed by the United States to the City of Old Town, Maine, under section 32(c) of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1011(c)) by the deed dated June 5, 1941;
 (2)proposed for conveyance by the City of Old Town, Maine, for the purpose of economic development; and
 (3)described in the written request submitted by the City of Old Town, Maine, to the Secretary pursuant to subsection (a).
				4.Chattahoochee-Oconee National Forest land adjustment
 (a)FindingsCongress finds that— (1)certain National Forest System land in the State of Georgia consists of isolated tracts that are inefficient to manage or have lost their principal value for National Forest purposes;
 (2)the disposal of that land would be in the public interest; and (3)proceeds from the sale of land authorized by this section would be used best by the Forest Service to purchase land for National Forest purposes in the State of Georgia.
				(b)Land conveyance authority
 (1)In generalThe Secretary is authorized, under such terms and conditions as the Secretary may prescribe, to sell or exchange any or all rights, title, and interest of the United States in the National Forest System land described in paragraph (2).
				(2)Land authorized for disposal
 (A)In generalThe National Forest System land subject to sale or exchange under this section are 30 tracts of land totaling approximately 3,841 acres, which are generally depicted on 2 maps entitled Priority Land Adjustments, State of Georgia, U.S. Forest Service–Southern Region, Oconee and Chattahoochee National Forests, U.S. Congressional Districts–8, 9, 10 & 14 and dated September 24, 2013.
 (B)MapsThe maps described in subparagraph (A) shall be on file and available for public inspection in the Office of the Forest Supervisor, Chattahoochee-Oconee National Forest, until such time as the land is sold or exchanged.
 (C)Modification of boundariesThe Secretary may modify the boundaries of the land described in subparagraph (A) based on land management considerations.
					(3)Form of conveyance
 (A)Quitclaim deedThe Secretary shall convey land sold under this section by quitclaim deed. (B)ReservationsThe Secretary may reserve any rights-of-way or other rights or interests in land sold or exchanged under this section that the Secretary considers necessary for management purposes or to protect the public interest.
					(4)Valuation
 (A)Market valueThe Secretary may not sell or exchange land under this section for less than market value, as determined by appraisal or through competitive bid.
 (B)Appraisal requirementsAny appraisal shall be— (i)consistent with the Uniform Appraisal Standards for Federal Land Acquisitions or the Uniform Standards of Professional Appraisal Practice; and
 (ii)subject to the approval of the Secretary. (5)Consideration (A)CashConsideration for a sale of land or equalization of an exchange under this section shall be paid in cash.
 (B)ExchangeNotwithstanding section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept a cash equalization payment in excess of 25 percent of the value of any land exchanged under this section.
					(6)Method of sale
 (A)OptionsThe Secretary may sell land under paragraph (1) at public or private sale, including competitive sale by auction, bid, or otherwise, in accordance with such terms, conditions, and procedures as the Secretary determines are in the best interest of the United States.
 (B)SolicitationsThe Secretary may— (i)make public or private solicitations for the sale or exchange of land authorized by this section; and
 (ii)reject any offer that the Secretary determines is not adequate or not in the public interest. (7)BrokersThe Secretary may—
 (A)use brokers or other third parties in the disposition of the land authorized by this section; and (B)from the proceeds of a sale, pay reasonable commissions or fees.
					(c)Treatment of proceeds
 (1)DepositSubject to subsection (b)(7)(B), the Secretary shall deposit the proceeds of a sale or cash equalizations payments authorized by this section in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a).
 (2)AvailabilitySubject to paragraph (3), amounts deposited under paragraph (1) shall be available to the Secretary until expended, without further appropriation, for the acquisition of land for National Forest purposes in the State of Georgia.
 (3)Private property protectionNothing in this section authorizes the use of funds deposited under paragraph (1) to be used to acquire land without the written consent of the owner of the land.
				5.Tennessee wilderness
 (a)DefinitionsIn this section: (1)MapThe term Map means the map entitled Proposed Wilderness Areas and Additions-Cherokee National Forest and dated January 20, 2010.
 (2)StateThe term State means the State of Tennessee.
				(b)Additions to
			 Cherokee National Forest
				(1)Designation of
 wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of Federal land in the Cherokee National Forest in the State are designated as wilderness and as additions to the National Wilderness Preservation System:
 (A)Certain land comprising approximately 9,038 acres, as generally depicted as the Upper Bald River Wilderness on the Map and which shall be known as the Upper Bald River Wilderness.
 (B)Certain land comprising approximately 348 acres, as generally depicted as the Big Frog Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Big Frog Wilderness.
 (C)Certain land comprising approximately 630 acres, as generally depicted as the Little Frog Mountain Addition NW on the Map and which shall be incorporated in, and shall be considered to be a part of, the Little Frog Mountain Wilderness.
 (D)Certain land comprising approximately 336 acres, as generally depicted as the Little Frog Mountain Addition NE on the Map and which shall be incorporated in, and shall be considered to be a part of, the Little Frog Mountain Wilderness.
 (E)Certain land comprising approximately 2,922 acres, as generally depicted as the Sampson Mountain Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Sampson Mountain Wilderness.
 (F)Certain land comprising approximately 4,446 acres, as generally depicted as the Big Laurel Branch Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Big Laurel Branch Wilderness.
 (G)Certain land comprising approximately 1,836 acres, as generally depicted as the Joyce Kilmer-Slickrock Addition on the Map and which shall be incorporated in, and shall be considered to be a part of, the Joyce Kilmer-Slickrock Wilderness.
					(2)Maps and legal
			 descriptions
					(A)In
 generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of the wilderness areas designated by paragraph (1) with the appropriate committees of Congress.
					(B)Public
 availabilityThe maps and legal descriptions filed under subparagraph (A) shall be on file and available for public inspection in the office of the Chief of the Forest Service and the office of the Supervisor of the Cherokee National Forest.
					(C)Force of
 lawThe maps and legal descriptions filed under subparagraph (A) shall have the same force and effect as if included in this Act, except that the Secretary may correct typographical errors in the maps and descriptions.
					(3)Administration
 (A)In generalSubject to valid existing rights, the Federal land designated as wilderness by paragraph (1) shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be deemed to be a reference to the date of enactment of this Act.
 (B)Fish and wildlife managementIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this section affects the jurisdiction of the State with respect to fish and wildlife management (including the regulation of hunting, fishing, and trapping) in the wilderness areas designated by paragraph (1).
					6.Additions to Rough Mountain and Rich Hole Wildernesses
 (a)Rough Mountain AdditionSection 1 of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584; 114 Stat. 2057; 123 Stat. 1002) is amended by adding at the end the following:
				
 (21)Rough Mountain AdditionCertain land in the George Washington National Forest comprising approximately 1,000 acres, as generally depicted as the Rough Mountain Addition on the map entitled GEORGE WASHINGTON NATIONAL FOREST – South half – Alternative I – Selected Alternative Management Prescriptions – Land and Resources Management Plan Final Environmental Impact Statement and dated March 4, 2014, which is incorporated in the Rough Mountain Wilderness Area designated by paragraph (1)..
			(b)Rich Hole Addition
 (1)Potential wilderness designationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the George Washington National Forest comprising approximately 4,600 acres, as generally depicted as the Rich Hole Addition on the map entitled GEORGE WASHINGTON NATIONAL FOREST – South half – Alternative I – Selected Alternative Management Prescriptions – Land and Resources Management Plan Final Environmental Impact Statement and dated March 4, 2014, is designated as a potential wilderness area for incorporation in the Rich Hole Wilderness Area designated by section 1(2) of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584; 114 Stat. 2057; 123 Stat. 1002).
 (2)Wilderness designationThe potential wilderness area designated by paragraph (1) shall be designated as wilderness and incorporated in the Rich Hole Wilderness Area designated by section 1(2) of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584; 114 Stat. 2057; 123 Stat. 1002) on the earlier of—
 (A)the date on which the Secretary publishes in the Federal Register notice that the activities permitted under paragraph (4) have been completed; or
 (B)the date that is 5 years after the date of enactment of this Act. (3)ManagementExcept as provided in paragraph (4), the Secretary shall manage the potential wilderness area designated by paragraph (1) in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).
				(4)Water quality improvement activities
 (A)In generalTo enhance natural ecosystems within the potential wilderness area designated by paragraph (1) by implementing certain activities to improve water quality and aquatic passage, as set forth in the Forest Service document entitled Decision Notice for the Lower Cowpasture Restoration and Management Project and dated December 2015, the Secretary may use motorized equipment and mechanized transport in the potential wilderness area until the date on which the potential wilderness area is incorporated into the Rich Hole Wilderness Area under paragraph (2).
 (B)RequirementIn carrying out subparagraph (A), the Secretary, to the maximum extent practicable, shall use the minimum tool or administrative practice necessary to carry out that subparagraph with the least amount of adverse impact on wilderness character and resources.
					7.Kisatchie National Forest land conveyance
 (a)FindingCongress finds that it is in the public interest to authorize the conveyance of certain Federal land in the Kisatchie National Forest in the State of Louisiana for market value consideration.
 (b)DefinitionsIn this section: (1)Collins camp propertiesThe term Collins Camp Properties means Collins Camp Properties, Inc., a corporation incorporated under the laws of the State.
 (2)StateThe term State means the State of Louisiana. (c)Authorization of conveyances, Kisatchie National Forest, Louisiana (1)Authorization (A)In generalSubject to valid existing rights and paragraph (2), the Secretary may convey the Federal land described in subparagraph (B) by quitclaim deed at public or private sale, including competitive sale by auction, bid, or other methods.
 (B)Description of landThe Federal land referred to in subparagraph (A) consists of— (i)all Federal land within sec. 9, T. 10 N., R. 5 W., Winn Parish, Louisiana; and
 (ii)a 2.16-acre parcel of Federal land located in the SW¼ of sec. 4, T. 10 N., R. 5 W., Winn Parish, Louisiana, as depicted on a certificate of survey dated March 7, 2007, by Glen L. Cannon, P.L.S. 4436.
 (2)First right of purchaseSubject to valid existing rights and subsection (e), during the 1-year period beginning on the date of enactment of this Act, on the provision of consideration by the Collins Camp Properties to the Secretary, the Secretary shall convey, by quitclaim deed, to Collins Camp Properties all right, title and interest of the United States in and to—
 (A)not more than 47.92 acres of Federal land comprising the Collins Campsites within sec. 9, T. 10 N., R. 5 W., in Winn Parish, Louisiana, as generally depicted on a certificate of survey dated February 28, 2007, by Glen L. Cannon, P.L.S. 4436; and
 (B)the parcel of Federal land described in paragraph (1)(B)(ii). (3)Terms and conditionsThe Secretary may—
 (A)configure the Federal land to be conveyed under this section— (i)to maximize the marketability of the conveyance; or
 (ii)to achieve management objectives; and (B)establish any terms and conditions for the conveyances under this section that the Secretary determines to be in the public interest.
 (4)ConsiderationConsideration for a conveyance of Federal land under this section shall be— (A)in the form of cash; and
 (B)in an amount equal to the market value of the Federal land being conveyed, as determined under paragraph (5).
 (5)Market valueThe market value of the Federal land conveyed under this section shall be determined— (A)in the case of Federal land conveyed under paragraph (2), by an appraisal that is—
 (i)conducted in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions; and (ii)approved by the Secretary; or
 (B)if conveyed by a method other than the methods described in paragraph (2), by competitive sale. (6)Hazardous substances (A)In generalIn any conveyance of Federal land under this section, the Secretary shall meet disclosure requirements for hazardous substances, but shall otherwise not be required to remediate or abate the substances.
 (B)EffectNothing in this subsection otherwise affects the application of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) to the conveyances of Federal land.
 (d)Proceeds from the sale of landThe Secretary shall deposit the proceeds of a conveyance of Federal land under subsection (c) in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a).
			(e)Administration
 (1)CostsAs a condition of a conveyance of Federal land to Collins Camp Properties under subsection (c), the Secretary shall require Collins Camp Properties to pay at closing—
 (A)reasonable appraisal costs; and (B)the cost of any administrative and environmental analyses required by law (including regulations).
					(2)Permits
 (A)In generalAn offer by Collins Camp Properties for the acquisition of the Federal land under subsection (c) shall be accompanied by a written statement from each holder of a Forest Service special use authorization with respect to the Federal land that specifies that the holder agrees to relinquish the special use authorization on the conveyance of the Federal land to Collins Camp Properties.
 (B)Special use authorizationsIf any holder of a special use authorization described in subparagraph (A) fails to provide a written authorization in accordance with that subparagraph, the Secretary shall require, as a condition of the conveyance, that Collins Camp Properties administer the special use authorization according to the terms of the special use authorization until the date on which the special use authorization expires.
					8.Purchase of Natural Resources Conservation Service property, Riverside County, California
 (a)FindingsCongress finds as follows: (1)Since 1935, the United States has owned a parcel of land in Riverside, California, consisting of approximately 8.75 acres, more specifically described in subsection (b)(1) (in this section referred to as the property).
 (2)The property is under the jurisdiction of the Department of Agriculture and has been variously used for research and plant materials purposes.
 (3)Since 1998, the property has been administered by the Natural Resources Conservation Service of the Department of Agriculture.
 (4)Since 2002, the property has been co-managed under a cooperative agreement between the Natural Resources Conservation Service and the Riverside Corona Resource Conservation District, which is a legal subdivision of the State of California under section 9003 of the California Public Resources Code.
 (5)The Conservation District wishes to purchase the property and use it for conservation, environmental, and related educational purposes.
 (6)As provided in subsection (b), the purchase of the property by the Conservation District would promote the conservation education and related activities of the Conservation District and result in savings to the Federal Government.
				(b)Land purchase, Natural Resources Conservation Service property, Riverside County, California
 (1)Purchase authorizedThe Secretary shall sell and quitclaim to the Riverside Corona Resource Conservation District (in this section referred to as the Conservation District) all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, that is located at 4500 Glenwood Drive in Riverside, California, consists of approximately 8.75 acres, and is administered by the Natural Resources Conservation Service of the Department of Agriculture. As necessary or desirable to facilitate the purchase of the property under this subsection, the Secretary or the Conservation District may survey all or portions of the property.
 (2)ConsiderationAs consideration for the purchase of the property under this subsection, the Conservation District shall pay to the Secretary an amount equal to the appraised value of the property.
 (3)Prohibition on reservation of interestThe Secretary shall not reserve any future interest in the property to be conveyed under this subsection, except such interest as may be acceptable to the Conservation District.
 (4)Hazardous substancesNotwithstanding section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), in the case of the property purchased by the Conservation District under this subsection, the Secretary shall be only required to meet the disclosure requirements for hazardous substances, pollutants, or contaminants, but shall otherwise not be required to remediate or abate any such releases of hazardous substances, pollutants, or contaminants, including petroleum and petroleum derivatives.
				(5)Cooperative authority
 (A)Leases, contracts, and cooperative agreements authorizedIn conjunction with, or in addition to, the purchase of the property by the Conservation District under this subsection, the Secretary may enter into leases, contracts and cooperative agreements with the Conservation District.
 (B)Sole sourceNotwithstanding sections 3105, 3301, and 3303 to 3305 of title 41, United States Code, or any other provision of law, the Secretary may lease real property from the Conservation District on a noncompetitive basis.
 (C)Non-exclusive authorityThe authority provided by this subsection is in addition to any other authority of the Secretary.November 16, 2017Reported without amendment